Case 6:19-cv-01179-PGB-LRH Document 48 Filed 01/31/20 Page 1 of 5 PageID 552




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


VPNETWORKS, LLC d/b/a TORGUARD,

      Plaintiff,

vs.                                              Case No: 6:19-cv-01179-PGB-LRH

COLLECTIVE 7, INC., and TEFINCOM
S.A. d/b/a NORDVPN,

      Defendants.
                                           /

                      NORDVPN’S MOTION FOR LEAVE TO
                   AMEND ANSWER TO ASSERT COUNTERCLAIM

      Pursuant to Federal Rules of Civil Procedure 15, Defendant Tefincom S.A.

d/b/a NordVPN (“NordVPN”) respectfully moves for leave to file an amended answer

to assert a counterclaim 1 against Plaintiff TorGuard and its CEO, Benjamin Van

Pelt. In support of this Motion, NordVPN states as follows:

      1.     On June 26, 2019, TorGuard filed its Complaint against NordVPN.

[Dkt. 1]. On September 24, 2019, NordVPN filed its Answer and Affirmative

Defenses to TorGuard’s Complaint. [Dkt. 34].

      2.     On January 2, 2020, Gunter Yoakley & Stewart, P.A., was substituted

as counsel for NordVPN. [Dkt. 43].

1 NordVPN files this Motion subject to and without waiver of its pending motion to
compel arbitration. The Counterclaim is also subject to binding arbitration, and
NordVPN seeks to assert it in this lawsuit only to the extent that the Court denies
NordVPN’s pending Motion to Compel Arbitration and Stay Action. [Dkt. 35].
Case 6:19-cv-01179-PGB-LRH Document 48 Filed 01/31/20 Page 2 of 5 PageID 553




      3.     NordVPN respectfully requests leave to file its First Amended Answer

and Counterclaim to TorGuard’s Complaint, a copy of which is attached as Exhibit

A.

      4.     The purpose of Rule 15 is to promote, where practicable and just, the

complete adjudication of disputes between litigants. See Fed. R. Civ. P. 15; Dudley

v. Business Exp., Inc., 882 F. Supp. 199, 212 (D.N.H. 1994). Accordingly, “timely

motions     for leave to amend are     held    to    a    very     liberal   standard

and leave to amend should be freely given when justice so requires.” St. Joseph

Hosp. of Port Charlotte, FL., Inc. v. Cardinal Health Sols., Inc., 2:08-cv-943-FTM-

29SPC, 2009 WL 10670024, at *1 (M.D. Fla. Apr. 20, 2009); see also Nat’l Indep.

Theatre Exhibitors, Inc. v. Charter Fin. Group, Inc., 747 F.2d 1396, 1404 (11th Cir.

1984) (“If the underlying facts or circumstances relied upon by a plaintiff may be a

proper subject of relief, he ought to be afforded an opportunity to test his claim on

the merits.”) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962) (internal quotation

marks omitted)).

      5.     “As a result, the Court must provide substantial justification if the

Court denies a timely filed motion for leave to amend.” Joseph Hosp., 2009 WL

10670024, at *1. “Substantial reasons justifying a denial include ‘undue delay, bad

faith, dilatory motive on the part of the movant, . . . undue prejudice to the opposing

party by virtue of allowance of the amendment, [and] futility of amendment.’ ”

Laurie v. Alabama Court of Criminal Appeals, 256 F.3d 1266, 1274 (11th Cir. 2001)



                                          2
Case 6:19-cv-01179-PGB-LRH Document 48 Filed 01/31/20 Page 3 of 5 PageID 554




(quoting Foman, 371 U.S. at 182). “The mere passage of time,” however, “is an

insufficient reason to deny leave to amend.” Floyd v. Eastern Airlines, Inc., 872 F.

2d 1462, 1490 (11th Cir. 1989) reversed on other grounds, 499 U.S. 530 (1990); see

also Bryant v. Dupree, 252 F. 3d. 1161 (11th Cir. 2001) (“The lengthy nature of

litigation, without any other evidence of prejudice to defendants or bad faith on the

part of plaintiffs, does not justify denying [leave to amend].”).

      6.     There is no prejudice to the parties by permitting this amendment as

there has not been any significant discovery in this case, NordVPN has acted

diligently and in good faith, and its proposed counterclaim arises out of the same

series of transactions and occurrences as those alleged in TorGuard’s Complaint.

Denial of the amendment will prejudice NordVPN, however, as it may be precluded

from asserting its counterclaim in another case. See Fed. R. Civ. P. 13(a) (requiring

that claims arising from the same transaction or occurrence be asserted as

compulsory counterclaims).

      7.     Finally, this is the first time NordVPN has requested permission to

amend its Answer, and its motion is timely filed before the expiration of the

deadline to amend the pleadings. [See Dkt. 26 (setting January 31, 2020, as the

deadline for moving to add parties or amend pleadings)].

      WHEREFORE, Defendant NordVPN requests that the Court enter an Order

granting it leave to amend its pleading and file the attached First Amended Answer

and Counterclaim.




                                            3
Case 6:19-cv-01179-PGB-LRH Document 48 Filed 01/31/20 Page 4 of 5 PageID 555




                           Local Rule 3.01(g) Certification

      Undersigned counsel hereby certifies that he has conferred with counsel for

Plaintiff who opposes the relief requested herein.

Dated: January 31, 2020

                                              Respectfully submitted,

                                              s/ Bradley R. Johnson
                                              Bradley R. Johnson
                                              Florida Bar No. 709425
                                              Michael R. Freed
                                              Florida Bar No. 69205
                                              Preethi Sekharan
                                              Florida Bar No. 813591
                                              Pierce N. Giboney
                                              Florida Bar No. 124704
                                              GUNSTER YOAKLEY & STEWART, P.A.
                                              225 Water Street, Suite 1750,
                                              Jacksonville, Florida 32202
                                              (P): (904) 353-1980 (F): (904)-354-2170
                                              Email: bjohnson@gunster.com
                                              Email: mfreed@gunster.com
                                              Email: psekharan@gunster.com
                                              Email: pgiboney@gunster.com
                                              Email: yarnold@gunster.com
                                              Counsel for Tefincom S.A.




                                          4
Case 6:19-cv-01179-PGB-LRH Document 48 Filed 01/31/20 Page 5 of 5 PageID 556




                          CERTIFICATE OF SERVICE

      I hereby certify that on January 31, 2020, the foregoing was filed using the

Court’s CM/ECF system and served via email or transmission of Notices of

Electronic Filing generated by CM/ECF to all counsel of record by the Court’s

CM/ECF system.

                                            By: /s/ Bradley R. Johnson




                                        5
